
	
		I
		112th CONGRESS
		1st Session
		H. R. 213
		IN THE HOUSE OF REPRESENTATIVES
		
			January 7, 2011
			Mr. Young of Alaska
			 (for himself, Mrs. Myrick, and
			 Mr. Burton of Indiana) introduced the
			 following bill; which was referred to the Committee on Oversight and Government
			 Reform, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish a moratorium on regulatory rulemaking
		  actions, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Regulation Audit Revive Economy Act of
			 2011 or the RARE
			 Act of 2011.
		2.Moratorium on
			 regulationsUntil the end of
			 the moratorium period, a Federal agency may not take any regulatory rulemaking
			 action, unless an exception is provided under section 4.
		3.Special rule on
			 statutory, regulatory, and judicial deadlines
			(a)In
			 GeneralAny deadline for, relating to, or involving any action
			 dependent upon any regulatory rulemaking actions authorized or required to be
			 taken before the end of the moratorium period is extended for 5 months or until
			 the end of the moratorium period, whichever is later.
			(b)Deadline
			 DefinedThe term deadline means any date certain for
			 fulfilling any obligation or exercising any authority established by or under
			 any Federal statute or regulation, or by or under any court order implementing
			 any Federal statute or regulation.
			(c)Identification
			 of Postponed DeadlinesNot later than 30 days after the date of
			 the enactment of this Act, the President shall identify and publish in the
			 Federal Register a list of deadlines covered by subsection (a).
			4.Emergency
			 exceptions; exclusions
			(a)Emergency
			 ExceptionSection 2 or 3(a), or both, shall not apply to a
			 regulatory rulemaking action if—
				(1)the head of a
			 Federal agency otherwise authorized to take the action submits a written
			 request to the Administrator of the Office of Information and Regulatory
			 Affairs within the Office of Management and Budget and submits a copy of such
			 request to the Congress;
				(2)the Administrator
			 of the Office of Information and Regulatory Affairs within the Office of
			 Management and Budget finds in writing that a waiver for the action is—
					(A)necessary because
			 of an imminent threat to health or safety or other emergency; or
					(B)necessary for the
			 enforcement of criminal laws; and
					(3)the head of the
			 Federal agency publishes the finding and waiver in the Federal Register.
				(b)ExclusionsThe
			 head of an agency shall publish in the Federal Register any action excluded
			 because of a certification under
			 section 6(4)(B).
			(c)Civil Rights
			 ExceptionSection 2 or 3(a), or both, shall not apply to a
			 regulatory rulemaking action to establish or enforce any statutory rights
			 against discrimination on the basis of age, race, religion, gender, national
			 origin, or handicapped or disability status except such rulemaking actions that
			 establish, lead to, or otherwise rely on the use of a quota or preference based
			 on age, race, religion, gender, national origin, or handicapped or disability
			 status.
			5.Review of
			 rules
			(a)Review and
			 report requiredIn accordance
			 with this section and as soon as practicable after the date of the enactment of
			 this Act, the Director of the Office of Management and Budget shall—
				(1)conduct a review
			 of each rule that is being enforced as of the date of the enactment of this
			 Act; and
				(2)submit to Congress
			 and make available to the public a report on such review.
				(b)Matters
			 coveredThe report under subsection (a) shall include the
			 following:
				(1)An estimate of the
			 total annual costs and benefits (including quantifiable and nonquantifiable
			 effects) of each rule covered by the review, to the extent feasible.
				(2)Where applicable,
			 recommendations for reform of an existing major rule.
				(3)The total number
			 of minor and major rules that are being enforced as of the date of the
			 enactment of this Act.
				(c)Uniform
			 standardThe Director of Office of Management and Budget shall
			 apply a uniform standard for figures and cost summaries in the report required
			 under subsection (a).
			6.DefinitionsFor purposes of this Act:
			(1)Federal
			 agencyThe term Federal agency means any agency as
			 that term is defined in section 551(1) of title 5, United States Code.
			(2)Major
			 ruleThe term major rule has the meaning given that
			 term in section 804 of title 5, United States Code.
			(3)Moratorium
			 periodThe term moratorium period means the period
			 of time—
				(A)beginning 30 days
			 after the date of the enactment of this Act; and
				(B)ending on the
			 later of—
					(i)14 days after the
			 day on which the Director of the Office of Management and Budget publishes the
			 report pursuant to
			 section 5; or
					(ii)two years after
			 the date of the enactment of this Act.
					(4)Regulatory
			 rulemaking action
				(A)In
			 generalThe term regulatory rulemaking action means
			 any rulemaking on any rule normally published in the Federal Register,
			 including—
					(i)the
			 issuance of any substantive rule, interpretative rule, statement of agency
			 policy, notice of inquiry, advance notice of proposed rulemaking, or notice of
			 proposed rulemaking, and
					(ii)any
			 other action taken in the course of the process of rulemaking (except a cost
			 benefit analysis or risk assessment, or both).
					(B)ExclusionsThe
			 term regulatory rulemaking action does not include—
					(i)any
			 agency action that the head of the agency and the Administrator of the Office
			 of Information and Regulatory Affairs within the Office of Management and
			 Budget certify in writing is limited to repealing, narrowing, or streamlining a
			 rule, regulation, or administrative process or otherwise reducing regulatory
			 burdens;
					(ii)any
			 agency action that the head of the agency and the Administrator of the Office
			 of Information and Regulatory Affairs within the Office of Management and
			 Budget certify in writing is limited to matters relating to military or foreign
			 affairs functions, statutes implementing international trade agreements,
			 including all agency actions required by the Uruguay Round Agreements Act, or
			 agency management, personnel, or public property, loans, grants, benefits, or
			 contracts;
					(iii)any agency
			 action that the head of the agency and the Administrator of the Office of
			 Information and Regulatory Affairs within the Office of Management and Budget
			 certify in writing is limited to a routine administrative function of the
			 agency;
					(iv)any
			 agency action that—
						(I)is taken by an
			 agency that supervises and regulates insured depository institutions,
			 affiliates of such institutions, credit unions, or government sponsored housing
			 enterprises; and
						(II)the head of the
			 agency certifies would meet the standards for an exception or exclusion
			 described in this Act; or
						(v)any
			 agency action that the head of the agency certifies is limited to interpreting,
			 implementing, or administering the internal revenue laws of the United
			 States.
					(5)RuleThe
			 term rule—
				(A)means the whole or
			 a part of an agency statement of general or particular applicability and future
			 effect designed to implement, interpret, or prescribe law or policy; and
				(B)does not
			 include—
					(i)the
			 approval or prescription, on a case-by-case or consolidated case basis, for the
			 future of rates, wages, corporation, or financial structures or reorganizations
			 thereof, prices, facilities, appliances, services or allowances therefor, or of
			 valuations, costs, or accounting, or practices bearing on any of the
			 foregoing;
					(ii)any
			 action taken in connection with the safety of aviation;
					(iii)any action taken
			 in connection with the implementation of monetary policy or to ensure the
			 safety and soundness of federally insured depository institutions, any
			 affiliate of such an institution, credit unions, or government sponsored
			 housing enterprises or to protect the Federal deposit insurance funds;
					(iv)the
			 granting an application for a license, registration, or similar authority,
			 granting or recognizing an exemption, granting a variance or petition for
			 relief from a regulatory requirement, or other action relieving a restriction
			 (including any agency which establishes, modifies, or conducts a regulatory
			 program for a recreational or subsistence activity, including hunting, fishing,
			 and camping, if a Federal law prohibits the recreational or subsistence
			 activity in the absence of the agency action); or
					(v)taking any action
			 necessary to permit new or improved applications of technology or allow the
			 manufacture, distribution, sale, or use of a substance or product.
					(6)RulemakingThe
			 term rulemaking means agency process for formulating, amending, or
			 repealing a rule.
			(7)LicenseThe
			 term license means the whole or part of an agency permit,
			 certificate, approval, registration, charter, membership, statutory exemption,
			 or other form of permission.
			(8)Imminent threat
			 to health or safetyThe term imminent threat to health or
			 safety means the existence of any condition, circumstance, or practice
			 reasonably expected to cause death, serious illness, or severe injury to
			 humans, or substantial endangerment to private property during the moratorium
			 period.
			7.Limitation on
			 civil actionsNo private right
			 of action may be brought against any Federal agency for a violation of this
			 Act. This prohibition shall not affect any private right of action or remedy
			 otherwise available under any other law.
		
